1096                                                          [241
S AND S CONSTRUCTION CO. ET AL V .         A. J. STACKS ET AL
5-4116                                      411 8 W. 2d 508
           Opinion delivered February 20, 1967
EVIDENCE—OPINION EVIDENCE—GROUNDS FOR ADMISSION.—Admis         sion
   of investigating officer's opinion testimony as to the point of
   impact of vehicles involved in collision held error.

    Appeal from Conway Circuit Court, Russell C. Rob-
erts, Judge; reversed and remanded.

    S. Hubert 11Ittues Jr. for appellant.

    Felver A. Rowell Jr. for appellee.
    CbNLEY BYRD,     Justice. Appellants, S and S Con-
struction Company and Marvin Sherman, bring this ap-
peal-from a tort judgmentin_ favor of _the owner,. driver
and passengers of an automobile which was involved
with appellants' 2010 John Deere tractor, equipped with
a front end loader and back hoe attachment and being
used in construction of a sewer near Highway 64 in the
city of Plumerville, Conway County, Arkansas. Appel-
lants rely upon two points only for reversal:
    I. The trial court erred in admitting the opinion
    testimony of the investigating officer as to the point
    of impact.
    II. The verdicts for personal injuries of appellees
    in this case were grossly excessive.

     The facts show that appellees, Mr. A. J. Stacks et al,
were traveling west on Highway 64 in the city of Plumer-
ville when they struck the front end loader scoop with
the right side of their vehicle, and then struck a cotton
trailer proceeding in the opposite direction. The driver
and two passengers were in appellees' vehicle, and the
operator and two witnesses for appellants were present
at the time of the occurrence, all of whom testified as to
the point of impact. Notwithstanding, appellee's called
 ARK.]       S   AND S CONSTR. CO . V. STACKS           1097

the officer who arrived at the scene of the accident
some twenty or thirty minutes later and asked him if he
were able to determine the point of impact between the
2010 John Deere pay loader and the Stacks automobile.
The state trooper testified that from the debris and the
tire marks he was so able to determine the point of
impact. Over the objection of appellants the trooper was
permitted to testify as follows :
     "The Stacks ear was traveling west—Of course,
    when I arrived at the scene, as I said, the payloader
    was sitting off the pavement on the shoulder, but had
    been in this position, digging a ditch putting in a
    sewer system. And on the front of the payloader is
    a ditch digger ; and on the back of this loader is a
    scoop where they pick up the dirt and load it on the
    truck. It wa g sitting in this position digging this
    ditch, with, the scoop overhanging out into the west
    hound lane of traffic. The vehicle traveling west hit
    the back end of the scoop of the payloader." (Em-
    phasis added.)
    We had a similar problem before us in Reed, v. Hum-
phreys, 237 Ark. 315, 373 S. W 2d 580 (1963). We there
said:
    " The collision here in question was uncomplicated
    and there were photographs of the automobile,
    truck, and the scene of the accident, showing gouges
    and marks on and off the road, as well as testimony
    of witnesses who vividly described the conditions
    prevailing and the scene. The police officer's testi-
    mony conflicts in part with testimony of some of
    ap pellee's witnesses who arrived at the scene before
   the officer ; however, virtually the only fact testified
   to by the officer not already clearly coveTed
   testimony of witnesses for both appelle and appel-
   lants was the location of debris on the highway.
   which the officer testified about, in detail and at
   length. As was stated in the Waters case, supra,
   'The facts to be determined were not complicated.
1098                                                        [24 -1-
       This was a relatively simple collision. Certainly
       there was no evidence to indicate that it was beyond
       the jury's ability to understand the facts and draw
       it's own conclusions. The state of the record being
       thus, we find that the trial court erred in allowing
       appellee to resort to such expert opinion.'
       "It follows, therefore, in the present case, that the
       trial court committed no error in excluding the police
       officer 's testimony. In so holding, we take,. this occa-
       sion to restate the rule so succinctly stated in Cahil
       v. Bradford, 172 Ark. 69, 287 S. W. 595, 'Opinion
       evidence is not admissible when the fact is suscepti-
       ble of being adequately exhibited to the jury in the
       ordinary way.'
Therefore, we hold that the admission of the officer's
opinion testimony as -to the point of impact was error.
   - While the damages awarded appellees are a bit lib-
eral, we need not review them here since the issue may
not arise on a new trial.
       Reversed and rAnanded.